658 F.3d 889 (2011)
Kathleen M. WINN, an Arizona taxpayer; Diane Wolfthal, an Arizona taxpayer; Maurice Wolfthal, an Arizona taxpayer; Lynn Hoffman, an Arizona taxpayer, Plaintiffs-Appellants,
v.
ARIZONA CHRISTIAN SCHOOL TUITION ORGANIZATION; Arizona School Choice Trust; Luis Moscoso; Gale Garriott, in his official capacity as Director of the Arizona Department of Revenue; Glenn Dennard, Defendants-Appellees.
No. 05-15754.
United States Court of Appeals, Ninth Circuit.
September 1, 2011.
Paul Bender, Isabel M. Humphrey, Esquire, Hunter, Humphrey & Yavitz, PLC, Phoenix, AZ, Marvin S. Cohen, Esquire, Sacks Tierney PA, Scottsdale, AZ, for Plaintiffs-Appellants.
Benjamin Wyman Bull, Esquire, Chief Counsel, Jeremy D. Tedesco, Alliance Defense Fund, Scottsdale, AZ, David Andrew Cortman, Esquire, Senior Litigation Counsel, Alliance Defense Fund, Lawrenceville, GA, Frank J. Conti, Jr., Esquire, Paula S. Bickett, Esquire, Chief Counsel, Terry Goddard, Esquire, Arizona Attorney General's Office, Phoenix, AZ, Timothy D. Keller, Tempe, AZ, Timothy D. Keller, for Defendants-Appellees.
Before: D.W. NELSON, REINHARDT and FISHER, Circuit Judges.


*890 ORDER
The judgment of this court, 562 F.3d 1002, is reversed and the case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Arizona Christian School Tuition Organization v. Winn, ___ U.S. ___, 131 S. Ct. 1436, 179 L. Ed. 2d 523 (2011), and the order of the Supreme Court in Arizona School Choice Trust v. Winn, ___ U.S. ___, 131 S. Ct. 2091, 179 L. Ed. 2d 886 (2011).